  LAW OFFICES OF SUSAN G. KELLMAN
  25     EIGHTH       AVENUE         •     BROOKLYN,             NEW        YORK       11217
  (718) 783-8200 • FAX (718) 783-8226 • SGK@KELLMANESQ.COM
  FELLOW,         AMERICAN               COLLEGE          OF           'TRIAL       LAWYERS

                                                                   December 11, 2019

                                                                  USDC SDNY



                                                                                     =
Via ECF and Fax: 212.805.6382                                    DOCUMENT
Hon. Victor Marrero                                              ELECTRONICALLY FILED           1
United States District Judge
                                                                                               I·
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                 DOC #:
                                                                 .lJAll    r,:~~ ,mlfd:
                                                                                    . t '-/



                                                      Re::- -::U.S. v. Ervin Ortiz
                                                         :; : 1'8)Cr. 413 (VM)
                                                           q     n'I   ,
Dear Judge Marrero:
                                                           ,,'
       Counsel was appointed to represent Ervin Ortiz. in the above-referenced
matter, pursuant to the Criminal Justice Act. I write to.respectfully request an
adjournment of Mr. Ortiz's sentencing - currently sqr,~~u!~d for January 27,
2020.

      Through no fault of anyone but the BOP, there was considerable delay in
scheduling Mr. Ortiz's PSR interview. We worked with USPO Robert Flemens,
who was tremendously helpful, and were finally able to schedule the interview.
The confusion, however, has set everyone's schedµle back.

        Owing to the upcoming holidays and couns~l's tri~I schedule, we
respectfully request that Mr. Ortiz's sentencing be adjourned until the end of April
2020, at a date and time convenient to your Honor. AUqA Capozzi consents to
this request.

        The Court's attention to this request is greatly appreciated.

                                                                  Respectfully submitted,
                                                                       Isl
                                                                  Susan G. Kellman
Cc:     AUSA Timothy Capozzi
        Robert Flemens, USPO




                        R ~ G~RANTED. The sentencing of defendant          r V/11
                       ,---::-~✓~ herein is rescheduled
                       al_   /0~ CJO       a-&.           101f -/ 1--,ll.Q
                                                                   .
                       SO ORDERED.
                       1~ -)_f)_-;--/4'
                             DAfE        /;"r7~ffii'D"i:.r.ri~rrr.-~~--I
